Exhibit 10.5

ROYALTY REPURCHASE AGREEMENT

This Royalty Repurchase Agreement (this “Agreement”), dated March 15, 2011, is
made by and between Deerfield Private Design Fund II, L.P., a Delaware limited
partnership (“Design Fund II”), Deerfield Special Situations Fund, L.P., a
Delaware limited partnership (“DSS” and together with Design Fund II,
“Deerfield”) and Titan Pharmaceuticals, Inc., a Delaware corporation (“Titan”).

Background Statement

Design Fund II, DSS, Deerfield TTNP Corporation, a Delaware corporation
(“DTTNP”) and Titan are parties to a Royalty Agreement, dated as of the date
hereof (the “Royalty Agreement”), pursuant to which Titan has agreed to pay a
Royalty (as defined in the Royalty Agreement) to Design Fund II, DSS and DTTNP.
The parties hereto are entering into this Agreement for the purpose of giving
Titan the right to repurchase the portion of the Royalty (as defined in the
Royalty Agreement) owed by Titan to Design Fund II and DSS.

Statement of Agreement

In consideration of the covenants and obligations expressed herein, and
intending to be legally bound, the parties hereto agree as follows:

1. Definitions. Capitalized terms shall have the meaning set forth in this
section. Unless the context requires otherwise, words in the singular include
the plural, words in the plural include the singular, and words importing any
gender shall be applicable to all genders. If a term is defined as one part of
speech (such as a noun), it shall have a corresponding meaning when used as
another part of speech (such as a verb).

“Accrued Royalty” shall mean, as of the Closing Date, the amount of accrued but
unpaid Royalty and other amounts, if any, owed by Titan under the Royalty
Agreement.

“Business Day” means any day other than Saturday, Sunday or a day on which banks
in the City of New York are authorized or required to be closed.

“Closing Date” means the date on which the Estimated Royalty Repurchase Price is
paid.

“DSSI” means Deerfield Special Situations Fund International, Limited, a British
Virgin Islands company limited by shares.

“Equity Option Agreement” means that certain Equity Option Agreement dated as of
the date hereof by and between DTTNP, PDI II, DSSI and Titan.

“Estimated Accrued Royalty” means an estimate of the Accrued Royalty determined
as follows:

 

  (i)

for all periods of time for which Titan has publicly disclosed Net Sales or such
other data as may be relevant to the computation of the Royalty



--------------------------------------------------------------------------------

 

(“Royalty Information”), the Estimated Accrued Royalty shall be determined based
upon such publicly reported Royalty Information;

 

  (ii) for all time periods subsequent to the most recent period prior to the
Closing Date for which Titan has publicly disclosed Royalty Information (the
“Interim Period”), the Royalty Information shall be deemed to be the same, on an
average daily basis, as the most recent complete fiscal quarter prior to the
Interim Period for which Titan has publicly disclosed Royalty Information.

“Estimated Royalty Repurchase Price” means the Royalty Repurchase Price
determined using the Estimated Accrued Royalty.

“Equity Purchase Right” means the right to purchase all of the capital stock of
DTTNP pursuant to the Equity Option Agreement.

“Interim Period” has the meaning set forth in the definition of Estimated
Accrued Royalty.

“Legal Requirement” has the meaning given such term in the Royalty Agreement.

“Net Sales” has the meaning given such term in the Royalty Agreement.

“Party” means any one of Design Fund II, DSS, DTTNP and Titan, and “Parties”
means all of them collectively.

“PDI II” means Deerfield Private Design International, II, L.P., a British
Virgin Islands limited partnership.

“Royalty” has the meaning given such term in the Royalty Agreement.

“Royalty Agreement” has the meaning set forth in the Background Statement.

“Royalty Information” has the meaning set forth in the definition of Estimated
Accrued Royalty.

“Royalty Repurchase Price” means, as of the Closing Date:

 

  (i) $18,032,000 plus

 

  (ii) 45.08% of the Accrued Royalty.

“Royalty Repurchase Notice” has the meaning set forth in Section 2(b).

“Royalty Repurchase Right” has the meaning set forth in Section 2(a).

“Royalty Term” has the meaning given such term in the Royalty Agreement.

2. Royalty Repurchase Right.

 

  (a)

Grant of Royalty Repurchase Right. At any time prior to the expiration of the
Royalty Term, Titan shall have the right (the “Royalty Repurchase Right”) to

 

2



--------------------------------------------------------------------------------

 

repurchase all of Deerfield’s right, title and interest in and to the Royalty
under the Royalty Agreement in consideration of (i) paying the Royalty
Repurchase Price to Deerfield, and (ii) exercising and closing the Equity
Purchase Right.

 

  (b) Exercise of Royalty Repurchase Right. Titan may exercise the Royalty
Repurchase Right by delivering to Deerfield a written notice of exercise (the
“Royalty Repurchase Notice”); provided, that the Royalty Repurchase Notice shall
not be effective unless Titan shall have simultaneously delivered an Equity
Purchase Notice (as defined in the Equity Option Agreement) in accordance with
the Equity Option Agreement.

 

  (c) Closing of the Royalty Repurchase Right. The closing of the Royalty
Repurchase Right shall take place thirty (30) days after Deerfield has received
the Royalty Repurchase Notice and PDI II and DSSI have received the Equity
Purchase Notice, or such earlier date as may be agreed upon by Titan and
Deerfield. Payment of the Estimated Royalty Repurchase Price shall be made at
closing by wire transfer of immediately available funds to an account or
accounts designated by Deerfield prior to such date. Unless otherwise agreed by
all Parties, payment of the Estimated Royalty Repurchase Price shall be
allocated and paid 82.70% to Design Fund II and 17.30% to DSS, in each case
rounded to the nearest cent ($0.01).

3. Determination of Accrued Royalty; Dispute Resolution.

(a) Determination of Accrued Royalty. Not later than the earlier of (i) seven
(7) days following public disclosure of the Royalty Information and (ii) one
hundred twenty (120) days after the Closing Date, Titan shall deliver to
Deerfield Titan’s calculation of the Accrued Royalty, including the Royalty
Information underlying its calculation. Unless within fifteen (15) days of the
date it receives Titan’s calculation of the Accrued Royalty Deerfield shall have
notified Titan in writing that it disagrees with such calculation, the Accrued
Royalty calculated by Titan shall constitute the Accrued Royalty and shall be
used to determine the Royalty Repurchase Price. If Deerfield timely delivers a
written notice of disagreement with Titan’s calculation of the Accrued Royalty,
Deerfield and Titan shall, during the ten (10) day period following such notice
of disagreement, negotiate in good faith in an effort to agree on the amount of
the Accrued Royalty. If at the end of such ten (10) day period Titan and
Deerfield shall have been unable to reach agreement, the dispute shall be
resolved in accordance with Section 3(b).

(b) Dispute Resolution by Independent Accounting Firm. If any dispute is
referred, in accordance with this Agreement, for resolution pursuant to this
Section 3(b), Titan shall promptly engage an independent accounting firm with
national recognition that does not and has not performed any services for Titan
and is reasonably acceptable to Deerfield to determine, to the extent disputed,
the Royalty Repurchase Price. If Titan fails to engage an accounting firm within
fifteen (15) days after a dispute has become subject to resolution under this
Section 3(b) (other than due to Deerfield unreasonably rejecting an independent
accounting firm selected by Titan), then Deerfield may engage an independent
accounting firm with national recognition that does not and has not performed
any services for Deerfield. The accounting firm so engaged shall make its own
determination of the disputed Royalty Repurchase Price and communicate such
determination to each of Titan and Deerfield in writing, together with a report
describing in

 

3



--------------------------------------------------------------------------------

reasonable detail the procedures used and assumptions relied upon in making such
determination. Such determination shall be binding on Titan and Deerfield. The
costs of the accounting firm shall be paid 50% by Titan and 50% by Deerfield.

4. Final Payment. Within ten (10) days after the earlier to occur of (i) Titan
and Deerfield agreeing upon the amount of the Royalty Repurchase Price and
(ii) the accounting firm’s determination pursuant to Section 3(b) of the Royalty
Repurchase Price, (A) Deerfield shall pay to Titan the amount by which the
Estimated Royalty Repurchase Price exceeds the Royalty Repurchase Price or
(B) Titan shall pay to Design Fund II and DSS (in the percentages set forth in
Section 2(c)) the amount by which the Royalty Repurchase Price exceeds the
Estimated Royalty Repurchase Price. Such payment shall be made by wire transfer
of immediately available funds to such account(s) as the recipient of any such
amounts shall notify the payer thereof in writing prior to payment.

5. Term and Termination. This Agreement shall terminate upon expiration or
termination of the Royalty Agreement.

6. General Provisions.

(a) Independent Contracting Parties. The Parties are not joint venturers,
partners, principal and agent, master and servant, or employer and employee, and
have no relationship other than as independent contracting parties. No Party
shall be a legal representative of another Party or have the power to bind or
obligate another Party in any manner.

(b) Amendment and Modification. This Agreement may be amended, modified or
supplemented only by an instrument in writing signed by the Party against whom
such amendment, modification or supplement is sought to be enforced.

(c) Waiver of Compliance; Consents. The rights and remedies of the Parties are
cumulative and not alternative and may be exercised concurrently or separately.
No failure or delay by any Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege shall preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (i) no waiver that may be given by a Party
shall be applicable except in the specific instance for which it is given, and
(ii) no notice to or demand on one Party shall be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement. Any consent required or permitted by this Agreement is binding only
if in writing.

(d) Notices. All notices, consents, waivers, acceptances, rejections and other
communications hereunder shall be in writing and shall be (i) delivered by hand,
(ii) sent by facsimile transmission, or (iii) sent certified mail or by a
nationally recognized overnight delivery service, charges prepaid, to the
address set forth below (or such other address for a Party as shall be specified
by like notice):

 

4



--------------------------------------------------------------------------------

If to Deerfield, to    Deerfield Management    780 Third Avenue, 37th Floor   
New York, New York 10017    Attention: Structured Products    Facsimile: (212)
599-3075 Copy to:    Robinson, Bradshaw & Hinson, P.A.    101 North Tryon
Street, Suite 1900    Charlotte, North Carolina 28246    Attention: Mark O.
Henry    Facsimile: (704) 339-3428 If to Titan, to:    Titan Pharmaceuticals,
Inc.    400 Oyster Point Blvd., Suite 505    South San Francisco, CA 94080   
Attention: Chief Executive Officer    Facsimile: (650) 244-4956 Copy to:    Loeb
& Loeb LLP    345 Park Avenue    New York, NY 10154    Attention: Fran Stoller,
Esquire    Facsimile: (212) 214-0706

Each such notice or other communication shall be deemed to have been duly given
and to be effective (x) if delivered by hand, immediately upon delivery if
delivered on a Business Day during normal business hours and, if otherwise, on
the next Business Day; (y) if sent by facsimile transmission, immediately upon
confirmation that such transmission has been successfully transmitted on a
Business Day before or during normal business hours and, if otherwise, on the
Business Day following such confirmation, or (z) if sent by certified mail or a
nationally recognized overnight delivery service, on the day of delivery if
delivered during normal business hours on a Business Day and, if otherwise, on
the first Business Day after delivery. Notices and other communications sent via
facsimile must be followed by notice delivered by hand or by certified mail or
overnight delivery service as set forth herein within five Business Days.

(e) Publicity. No Party shall issue any press release or any other form of
public disclosure regarding the existence of this Agreement or the terms hereof,
or use the name of another Party hereto in any press release or other public
disclosure, without the prior written consent of the other Party, except (i) for
a press release announcing the execution of this Agreement, which will be
mutually approved by the Parties, (ii) for those disclosures and notifications
contemplated by this Agreement or containing information previously approved for
disclosure by the other Party, (iii) as required by any Legal Requirement and
solely to the extent necessary to satisfy such Legal Requirement and (iv) as
required by the rules of any securities exchange on which any securities of a
Party are traded.

 

5



--------------------------------------------------------------------------------

(f) No Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns. Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned or delegated (i) by Titan without Deerfield’s prior written consent
or (ii) by Deerfield without Titan’s prior written consent, such consent not to
be unreasonably withheld or delayed.

(g) Governing Law. The execution, interpretation and performance of this
Agreement, and any disputes with respect to the transactions contemplated by
this Agreement, shall be governed by the internal laws and judicial decisions of
the State of New York applicable to contracts made and to be performed entirely
within the State of New York.

(h) Severability. If any provision contained in this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein, unless the
invalidity of any such provision substantially deprives either Party of the
practical benefits intended to be conferred by this Agreement. Notwithstanding
the foregoing, any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable, and the determination that any
provision of this Agreement is invalid, illegal or unenforceable as applied to
particular circumstances shall not affect the application of such provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable.

(i) Construction. Each Party acknowledges that it and its attorneys have been
given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.

(j) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may be executed on signature pages
exchanged by facsimile, in which event each Party shall promptly deliver to the
other such number of original executed copies as the other Party may reasonably
request.

(k) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties hereto in respect of the subject matter hereof.
This Agreement supersedes all prior agreements, understandings, promises,
representations and statements between the Parties and their representatives
with respect to the subject matter hereof.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Royalty Repurchase Agreement to
be executed by their duly authorized representatives as of the date first set
forth above.

 

DEERFIELD PRIVATE DESIGN FUND II, L.P. By: Deerfield Capital, L.P., General
Partner By: J. E. Flynn Capital LLC, General Partner By:  

/s/ David Clark

Name:   David Clark Title:   Authorized Signatory

DEERFIELD SPECIAL SITUATIONS FUND, L.P. By: Deerfield Capital, L.P., General
Partner By: J.E. Flynn Capital LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory

TITAN PHARMACEUTICALS, INC. By:  

/s/ Sunil Bhonsle

Name:  

Sunil Bhonsle

Title:  

President